DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendments and arguments/remarks filed on 06/21/2022 have been entered and fully considered.
Instant claims 1 and 14 have been amended currently.
Instant claims 2 and 15 have been cancelled previously.
Currently, instant claims 1, 3-14, and 16-21 are pending.

Response to Arguments
Applicant's arguments/remarks filed 06/21/2022 have been fully considered but they are not persuasive. 

Regarding instant claim 1 and its corresponding dependent claims, applicant states and discusses on p. 7-13 of the current remarks that the combination of Manri et al. and Loboda does disclose separation employing liquid chromatography and therefore does not meet the limitation of “without a liquid chromatographic separation”.
The Examiner disagrees.  As currently stated below in the modified rejections below, Manri et al. discloses (para. [0040] and fig. 1) separating an analyte sample 1 by a gas chromatograph as opposed to using a liquid chromatograph (LC) before ionizing the sample with an ion source 3:  (encompassing “without a liquid chromatographic separation”). Upon review of the instant specification via the published P.G. publication, para. [0041] discloses the use of gas sources with their mass spectrometer system 100. There being support in the instant specification for the use of a gas source like a gas chromatograph, the Examiner is still fully capable of meeting the limitations of the instant claims via the combination of Manri et al. and Loboda

Regarding amended instant claim 1 and its corresponding dependent claims, applicant states and discusses on p. 7-13 of the current remarks that, “… Applicant submits that the person of ordinary skill in the art would not look to Loboda to modify the teachings of Manri since it does not involve the type of sample that is utilized in the present claims or a workflow designed for the specific purpose of a top down analysis using ExD. In fact, the main purpose of Loboda is to improve a linear ion trap. There is no teaching, direction or motivation why the person of ordinary skill in the art would deviate from the teachings of Manri other than through a hindsight analysis.”
The Examiner disagrees. Fig. 1 of Manri et al. expressly discloses the use of a linear ion trap in their system, as well as Loboda (col. 3, lines 48-53). Furthermore, as stated below, Manri et al. (title, abstract, and fig. 1-11 respectively) and Loboda (abstract and fig. 1-24 respectively) both disclose mass spectrometry systems for analysis; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the sample injection and ionization means of Loboda in the system of Manri et al. for the purpose of mass spectral analysis since it is known in the art that the fragmentation means of both Manri et al. (collision cell - fig. 2-4 and para. [0044]-[0053]) and Loboda (collision cell - para. [005]) are both usable as a fragmentation cell where fragmentation of ions is accomplished by any suitable method including but not limited to electron capture dissociation, electron transfer dissociation, photo-dissociation, surface induced dissociation, dissociation due to interaction with metastable particles or the like (para. [0050] of Loboda). 
In response to applicant's argument on p. 7-13 of the current remarks that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Regarding amended instant claim 14 and its corresponding dependent claims, applicant states and discusses on p. 14-15 of the current remarks that, “… Applicant submits that claim 14 is unobvious over the combination of Glish and Manri since the combination of Manri and Glish collectively do not describe the feature of performing an analysis of peptides or proteins that utilizes direct infusion of the sample to the ion source and without liquid chromatographic separation. In addition, the combination of Glish and Manri do not determine a precursor charge state and a molecular weight for one or more species of the precursor ions utilizing the ExD spectra.”
The Examiner disagrees. 
Regarding applicant’s direct infusion and without LC separation remarks:  
As currently stated below, Manri et al. discloses (para. [0040] and fig. 1) separating an analyte sample 1 by a gas chromatograph as opposed to using a liquid chromatograph before ionizing the sample with an ion source 3:  (encompassing “without a liquid chromatographic separation”). Upon review of the instant specification via the published P.G. publication, para. [0041] discloses the use of gas sources with their mass spectrometer system 100. There being support in the instant specification for the use of a gas source like a gas chromatograph, the Examiner is still fully capable of meeting the limitations of the instant claims via the combination of Glish et al. and Manri et al.
Regarding applicant’s remarks to a precursor charge state and a molecular weight for one or more species of the precursor ions:
	As currently stated below, Manri et al. discloses a mass spectrometry system (fig. 1) comprising an overall processing unit 21 (“a controller”) and data display section 20. The unit 21 (fig. 1 and para. [0041]) controls the series of mass spectroscopy steps, namely, the separation and ionization of the sample as well as the transportation, the separation, the dissociation, the mass separation, the ion detection and the data processing in the mass spectrometer are all controlled by the overall information processing unit 21 (encompassing the “controller” configuration of the instant claims). Furthermore, Manri et al. discloses (fig. 2-4 and para. [0044]-[0053]) a flow-chart of their invention that shows a process for proteome analysis focusing on phosphorylation; the analysis process is conducted within a mass spectrometry system controlled by a controller to perform introducing sample 1 (“direct infusion”), separating the sample via liquid chromatography 2 (the chromatograph component encompassing “a pump that is configured for direct infusion of the sample solution …”), ionizing 2 the separated sample via an “ion source” – negative or positive modes (“charge states”) – to produce parent ions, mass filtering parent ions 44 (“precursor ions”) in a quadrupole mass filter, collision induced dissociation - CID - via a collision cell 45 of the parent ions (“ExD reactions”), detecting fragment ions via ToF MS 47 (“detecting product ions” and “determining a precursor charge state …”). In addition, Manri et al. discloses (fig. 3-4) spectra of dissociated phosphate group (79 m/z) that is dissociated by the CID to form corresponding product ions (encompassing “first and second m/z isolation windows” and “first and second charge reduced species”):  (“isolation windows” and “range of about 1 Da”). Furthermore, Manri et al. discloses (para. [0040] and fig. 1) separating an analyte sample 1 by a gas chromatograph as opposed to using a liquid chromatograph before ionizing the sample with an ion source 3:  (encompassing “without a liquid chromatographic separation”).
	With everything stated above, it is still the position of the Examiner that the combination of Glish et al and Manri et al. meet the limitations of instant claims 14 and its dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2009/0072132 A1 (Manri et al.) in view of U.S. 2013/0299689 A1 (Loboda).
In regards to instant claims 1, 3, 7, 10, and 13; Manri et al. discloses (title, abstract, and fig. 1-11) a mass spectrometry system and method for capable obtaining structural information of a substance at an improved efficiency, and the time required for the analysis and identification of the substance has been reduced (“A method of processing a sample …”).  Manri et al. discloses (fig. 2-4 and para. [0044]-[0053]) a flow-chart of their invention that shows a process for proteome analysis focusing on phosphorylation; the analysis process comprises introducing sample 1 (encompassing a “direct infusion” of sample into a system for analysis), separating the sample via liquid chromatography 2, ionizing 2 the separated sample via an “ion source” – negative or positive modes (“charge states”) – to produce parent ions, mass filtering parent ions 44 (“precursor ions”) in a quadrupole mass filter, collision induced dissociation - CID - via a collision cell 45 of the parent ions (“ExD reactions”), detecting fragment ions via ToF MS 47 (“detecting product ions” and “determining a precursor charge state …”).  Manri et al. discloses (fig. 3-4) spectra of dissociated phosphate group (79 m/z) that is dissociated by the CID to form corresponding product ions:  (“isolation windows” and “range of about 1 Da”).  Manri et al. teaches (para. [0009]) top down analysis wherein a protein is directly subjected to mass spectroscopy:  (encompassing “direct infusion” to a system comprising an ion source).  In addition, Manri et al. discloses (para. [0040] and fig. 1) separating an analyte sample 1 by a gas chromatograph as opposed to using a liquid chromatograph before ionizing the sample with an ion source 3:  (encompassing “without a liquid chromatographic separation”).
Though Manri et al. discloses a direct infusion into a mass spectrometry system for analysis (fig. 2-4 and para. [0044]-[0053]); they do not explicitly disclose the “direct infusion of the sample into an ion source of the system” as described by the instant claims. However, Loboda discloses (abstract and fig. 1-24) systems, methods, and apparatus for radial amplitude assisted transfer (RAAT) in mass spectrometers are provided in which ions for RAAT are accelerated along a longitudinal axis of a mass spectrometer in order to decrease the magnitude of excitation energy of radially excited ions in an ion trap that allows the radially excited ions to exit the ion trap. Loboda discloses (para. [0050] and fig. 1) a mass spectrometer 100 comprising an ion source 120, an ion guide 130, a linear ion trap 140, a collision cell 150 (e.g. a fragmentation module) and a detector 160; wherein the ionizable materials are introduced into ion source 120 to form a ions 190 into a beam that is directly introduced into ion guide 130 of the spectrometer:  (encompassing a mass spectrometry system performing “direct infusion” of a sample for analysis “without a liquid chromatographic separation”). Manri et al. (title, abstract, and fig. 1-11 respectively) and Loboda (abstract and fig. 1-24 respectively) both disclose mass spectrometry systems for analysis; therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ the sample injection and ionization means of Loboda in the system of Manri et al. for the purpose of mass spectral analysis since it is known in the art that the fragmentation means of both Manri et al. (collision cell - fig. 2-4 and para. [0044]-[0053]) and Loboda (collision cell - para. [005]) are both usable as a fragmentation cell where fragmentation of ions is accomplished by any suitable method including but not limited to electron capture dissociation, electron transfer dissociation, photo-dissociation, surface induced dissociation, dissociation due to interaction with metastable particles or the like (para. [0050] of Loboda).

In regards to instant claims 4-6 and 8-9; Manri et al. discloses (fig. 3-4) spectra of dissociated phosphate group (79 m/z) that is dissociated by the CID to form corresponding product ions (encompassing “first and second m/z isolation windows” and “first and second charge reduced species”):  (“isolation windows” and “range of about 1 Da”).  
In regards to instant claims 11-12; Manri et al. discloses (para. [0051] and fig. 4) the identification of an “amino acid” sequence and a site of modification.

Claim 14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0245448 A1 (Glish et al.) in view of U.S. 2009/0072132 A1 (Manri et al.).
In regards to instant claims 14 and 16-20; Glish et al. discloses (abstract, title, and fig. 1-9) methods and apparatus for electron or positron capture dissociation. Glish et al. discloses (fig. 1 and para. [0043]-[0048]) a mass spectrometer 10 comprising “ion source” 22, first ion gate 18, first linear quadrupole 12 (“a mass analyzer …”), magnetic trap 14 (“an ExD reaction cell …”), second linear quadrupole 16, and second ion gate 20; wherein the product ions 34 are detected by a suitable “detector” to acquire mass spectrum (para. [0048]). 
Glish et al. does not expressly disclose “a controller.” However, Manri et al. discloses (title, abstract, and fig. 1-11) a mass spectrometry system and method for capable obtaining structural information of a substance at an improved efficiency, and the time required for the analysis and identification of the substance has been reduced. Manri et al. discloses a mass spectrometry system (fig. 1) comprising an overall processing unit 21 (“a controller”) and data display section 20. The unit 21 (fig. 1 and para. [0041]) controls the series of mass spectroscopy steps, namely, the separation and ionization of the sample as well as the transportation, the separation, the dissociation, the mass separation, the ion detection and the data processing in the mass spectrometer are all controlled by the overall information processing unit 21 (encompassing the “controller” configuration of the instant claims). Furthermore, Manri et al. discloses (fig. 2-4 and para. [0044]-[0053]) a flow-chart of their invention that shows a process for proteome analysis focusing on phosphorylation; the analysis process is conducted within a mass spectrometry system controlled by a controller to perform introducing sample 1 (“direct infusion”), separating the sample via liquid chromatography 2 (the chromatograph component encompassing “a pump that is configured for direct infusion of the sample solution …”), ionizing 2 the separated sample via an “ion source” – negative or positive modes (“charge states”) – to produce parent ions, mass filtering parent ions 44 (“precursor ions”) in a quadrupole mass filter, collision induced dissociation - CID - via a collision cell 45 of the parent ions (“ExD reactions”), detecting fragment ions via ToF MS 47 (“detecting product ions” and “determining a precursor charge state …”). In addition, Manri et al. discloses (fig. 3-4) spectra of dissociated phosphate group (79 m/z) that is dissociated by the CID to form corresponding product ions (encompassing “first and second m/z isolation windows” and “first and second charge reduced species”):  (“isolation windows” and “range of about 1 Da”). Furthermore, Manri et al. discloses (para. [0040] and fig. 1) separating an analyte sample 1 by a gas chromatograph as opposed to using a liquid chromatograph before ionizing the sample with an ion source 3:  (encompassing “without a liquid chromatographic separation”). Glish et al. and Manri et al. both disclose (their respective fig. 1) mass spectrometry systems for fragmentation analysis; therefore, it would have been obvious to one of ordinary skill in the in the art at the time of invention to employ the controller of Manri et al. within the mass spectrometry system of Glish et al. for the purpose of supplying user necessary information that is observed from conducted fragmentation processes (para. [0041] of Manri et al.).

In regards to instant claim 21; Manri et al. discloses (fig. 2-4 and para. [0048]-[0053]) discloses using positive and negative mode setting with their mass spectrometry system for analyzing via CID for samples possibly containing a phosphate group – the two modes of analysis are compared to identify amino acid sequences.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553. The examiner can normally be reached every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/Dennis White/Primary Examiner, Art Unit 1798